*39ORDER *
The United States Attorney’s Office has represented that if a hearing is held it will defer to the judgment of Timothy Boule’s probation officer, who does not believe further incarceration is necessary for the alleged violation at issue in this appeal. The hearing, therefore, would be pro forma. This court construes the government’s statement as agreement that no hearing is necessary and so none will be sought. The appeal is DISMISSED AS MOOT.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.